DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s amendment of 29 JANUARY 2021.  Claims 1-2,4,6-12,14,16-19, 21 and 23-24 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Li Jiang on 04 FEBRUARY 2021, as noted in the attached Interview Summary, and Atty. Jiang provided, on 05 FEBRUARY 2021, a listing of claim amendments of how his client wanted to incorporate Examiner’s Amendment in independent Claims 1, 11 & 21 as well as dependent Claims 2, 4, 12, 14 & 16;  while cancelling Claims 3, 5, 13 & 15 (please see Appendix to this Office Action).             

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:                
1.	(Currently Amended)  A flight task processing method comprising:
obtaining flight data corresponding to a past flight task, including performing at least one of:
obtaining flight data of a managed aerial vehicle generated while performing the past flight task; or
downloading, from a server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;
updating a preset flight database according to the flight data corresponding to the past flight task;
receiving a flight data loading request;       
searching for corresponding flight data according to the loading request, the flight data being collected by [[the aerial vehicle during a course of [[the past flight task performed by the aerial vehicle at a past time;         

automatically controlling, according to the control instruction, an operation of a corresponding aerial vehicle to reproduce the past flight task, wherein reproducing the past flight task includes:        
controlling the corresponding aerial vehicle to fly to the at least one waypoint;       
controlling a gimbal of the corresponding aerial vehicle to face the orientation while the corresponding aerial vehicle is at the at least one waypoint;     and     
controlling a camera carried on the gimbal of the corresponding aerial vehicle to acquire an image while the corresponding aerial vehicle is at the at least one waypoint.        

Claim 2:         
2.	(Currently Amended)  The method of claim 1, wherein searching for the corresponding flight data comprises:         
searching for the corresponding flight data in [[the preset flight database according to the loading request.         

Claim 4:          
4.	(Currently Amended)  The method of claim [[1, wherein the flight data corresponding to the past flight task is generated through a manual operation of the aerial vehicle to perform the past flight task.        

Claim 11:            
11.	(Currently Amended)  A flight task processing device comprising:      
a processor;           
an input device coupled to the processor and configured to receive a flight data loading request;   and          
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:          
obtain flight data corresponding to a past flight task, including performing at least one of:            
obtaining flight data of a managed aerial vehicle generated while performing the past flight task;   or         
downloading, from a server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;         
update a preset flight database according to the flight data corresponding to the past flight task;       
[[the aerial vehicle during a course of [[the past flight task performed by the aerial vehicle at a past time;        
process, in response to the loading request, located flight data to obtain control instruction, the located flight data including a flight route that includes a waypoint coordinate of at least one waypoint, an orientation of a gimbal at the at least one waypoint, and an image acquired by a camera carried on the gimbal at the at least one waypoint associated with the past flight task;   and         
automatically control, according to the control instruction, an operation of a corresponding aerial vehicle to reproduce the past flight task, wherein reproducing the past flight task includes:        
controlling the corresponding aerial vehicle to fly to the at least one waypoint;      
controlling a gimbal of the corresponding aerial vehicle to face the orientation while the corresponding aerial vehicle is at the at least one waypoint;    and          
controlling a camera carried on the gimbal of the corresponding aerial vehicle to acquire an image while the corresponding aerial vehicle is at the at least one waypoint.          

Claim 12:                          
12.	(Currently Amended)  The device of claim 11, wherein the instructions further cause the processor to search for the corresponding flight data in [[the preset 


Claim 14:         
14.	(Currently Amended)  The device of claim [[11, wherein the flight data corresponding to the past flight task is generated through a manual operation of the aerial vehicle to perform the past flight task.          

Claim 16:        
16.	(Currently Amended)  The device of claim [[12, wherein the instructions further cause the processor to:         
extract flight data of at least one saved flight task from the preset flight database according to the loading request;         
generate a user prompt according to extracted flight data;       
display the user prompt;        
receive a select operation performed on the user prompt;   and        
search for the corresponding flight data according to the select operation.       

Claim 21:           
21.	(Currently Amended)  A flight processing system comprising:      
a user terminal configured to initiate a flight data loading request;    and     
a server configured to, after receiving the loading request:        

process, in response to the loading request, located flight data including a waypoint coordinate of at least one waypoint, an orientation of a gimbal at the at least one waypoint, and an image acquired by a camera carried on the gimbal at the at least one waypoint associated with the past flight task;   and       
send processed flight data to the user terminal;          
wherein the user terminal is further configured to:     
obtain the flight data corresponding to the past flight task, including performing at least one of:        
obtaining flight data of a managed aerial vehicle generated while performing the past flight task;   or         
downloading, from the server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;      
update the preset flight database according to the flight data corresponding to the past flight task;           
generate a flight instruction according to the processed flight data to control an operation of a corresponding aerial vehicle managed by the user terminal to reproduce the past flight task according to the processed flight data, wherein reproducing the past flight task includes:      

controlling a gimbal of the corresponding aerial vehicle to face the orientation while the corresponding aerial vehicle is at the at least one waypoint;   and      
controlling a camera carried on the gimbal of the corresponding aerial vehicle to acquire an image while the corresponding aerial vehicle is at the at least one waypoint.          

Claims 3, 5, 13 & 15:      Cancelled per agreement with Atty. Li Jiang.       

 Allowable Subject Matter 
Claims 1-2, 4, 6-12, 14, 16-19, 21 and 23-24 are pending and allowed.          
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Downey reference (Pub. No. US 2016/0285774) teaches--    
{“Methods, systems, and apparatus, including computer programs encoded on computer storage media, for a distributed system architecture for unmanned air vehicles.  One of the methods includes obtaining information identifying flight information of a UAV, with the flight information including flight phase information or a contingency condition associated with a flight critical module included in the UAV.  The obtained information is analyzed, and one or more first payload modules are determined to enter a modified power state.  Requests to enter the modified power state are caused to be transmitted to each determined payload module in the one or more first payload modules.”}           

Further, Bitar reference (Pub. No. US 2008/ 0294335) teaches ---     
{“The management system plots the route to be flown in a flight plan, at least partially, by a chaining of published navigation procedures accessible from a NavDB navigation 

Further, Mukavetz reference (Pub. No. US 2009/ 0326781) teaches ---     
{“A method of controlling a gas turbine engine in a vehicle having an automatic system configured to control fuel flow includes determining whether a vehicle operator is requesting to manually control fuel.  A pre-relinquishment value of an engine operating condition is determined while fuel flow is controlled by the automatic system.  Fuel flow control is relinquished to the vehicle operator if the vehicle operator is requesting to manually control fuel flow and the pre-relinquishment value is within a predetermined range.  A post-relinquishment value of the engine operating condition is determined while fuel flow is controlled by the vehicle operator.  Fuel flow control is returned to the automatic system if the post-relinquishment value is not maintained within the predetermined range.”}        

Further, Salway reference (Pub. No. US 2013/ 0151291) teaches ---      
{“A method and a system for building an on-demand aviation trip are provided.  The system automatically identifies a set of service requirements and clearance requirements for a given trip, and handles tasks involved in arranging service providers for the set of service requirements to allow scheduler to self-build the trip.  The system further obtains necessary information to automatically populate necessary forms to obtain the required clearances for the trip.  Service requests and confirmation for the service requests are archived with reference to the service requirement of the trip and the parties relevant to the requests and confirmation are provided with real-time notification for receipt of such communications.  The system also employees an online auction scheme to promote competition among the service providers to provide the schedulers with higher quality of service at lower price.”}           



{“Disclosed are a method and a system of a safe flight-path search engine, according to one embodiment.  In one embodiment, a method of a safe-flight server includes generating a safe-flying route of an aerial vehicle based on a position of a set of obstacles in a neighborhood area, creating a flight-path map comprising a set of flight paths of the aerial vehicle in the neighborhood area based on the generation of the safe-flying route, and publishing the flight-path map over an Internet protocol based network (such that the flight-path map is sharable with a plurality of searching users of a flight-path search engine that generates at least one flight path option between a starting location and an ending location of the aerial vehicle).  The set of obstacles includes any of a tree, a utility pole, a street light, a building, a telephone line, and a utility line.”}           




In regards to independent Claims 1, 11 and 21, Downey, Bitar, Mukavetz, Salway and Amodio references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       

Claim 1:                
1.	(Currently Amended)  A flight task processing method comprising:
obtaining flight data corresponding to a past flight task, including performing at least one of:
obtaining flight data of a managed aerial vehicle generated while performing the past flight task; or
downloading, from a server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;
updating a preset flight database according to the flight data corresponding to the past flight task;

searching for corresponding flight data according to the loading request, the flight data being collected by the aerial vehicle during a course of the past flight task performed by the aerial vehicle at a past time;    and  
processing located flight data in response to the loading request to obtain control instruction, the located flight data including a waypoint coordinate of at least one waypoint, an orientation of a gimbal at the at least one waypoint, and an image acquired by a camera carried on the gimbal at the at least one waypoint associated with the past flight task.       


Claim 11:            
11.	(Currently Amended)  A flight task processing device comprising:      
a processor;           
an input device coupled to the processor and configured to receive a flight data loading request;   and          
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:          
obtain flight data corresponding to a past flight task, including performing at least one of:            
obtaining flight data of a managed aerial vehicle generated while performing the past flight task;   or         
downloading, from a server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;         
update a preset flight database according to the flight data corresponding to the past flight task;       
search for corresponding flight data according to the loading request, the flight data being collected by the aerial vehicle during a course of the past flight task performed by the aerial vehicle at a past time;     and   
process, in response to the loading request, located flight data to obtain control instruction, the located flight data including a flight route that includes a waypoint coordinate of at least one waypoint, an orientation of a gimbal at the at least one waypoint, and an image acquired by a camera carried on the gimbal at the at least one waypoint associated with the past flight task.            


Claim 21:           
21.	(Currently Amended)  A flight processing system comprising:      
a user terminal configured to initiate a flight data loading request;    and     
a server configured to, after receiving the loading request:        
search for corresponding flight data in a preset flight database according to the loading request, the flight data being collected by an aerial vehicle during a course of a past flight task performed by the aerial vehicle at a past time;       
process, in response to the loading request, located flight data including a waypoint coordinate of at least one waypoint, an orientation of a gimbal at the at 
send processed flight data to the user terminal;          
wherein the user terminal is further configured to:     
obtain the flight data corresponding to the past flight task, including performing at least one of:        
obtaining flight data of a managed aerial vehicle generated while performing the past flight task;   or         
downloading, from the server, flight data corresponding to the past flight task that is generated by the aerial vehicle while performing the past flight task and uploaded onto the server;      
update the preset flight database according to the flight data corresponding to the past flight task;           
generate a flight instruction according to the processed flight data to control an operation of a corresponding aerial vehicle managed by the user terminal to reproduce the past flight task according to the processed flight data.         



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion  
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.              
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./       
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691